HIGHTOWER, Judge,
concurring.
By means of his concurrence in Succession of Neuhauser, supra, Justice Marcus observed that a creditor, in a revocatory action, should be required to prove only that the renunciation caused or increased the debtor’s insolvency. In my view, this is the preferable approach to the problem. Otherwise,'as noted in 66 Tul.L.Rev. 1101 (1992), and as apparently will occur in the present cáse, the principle that “one should pay one’s debt” sustains substantial undermining.
*199Nevertheless, recognizing the Neuhau-ser decision to control, I concur.